                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

SUNDROP BOTTLING COMPANY,                            )
INC.,                                                )
                                                     )
     Plaintiff,                                      )
                                                     )        NO. 1:19-cv-00039
v.                                                   )
                                                     )        JUDGE CAMPBELL
FIJI WATER COMPANY, LLC,                             )        MAGISTRATE JUDGE HOLMES
                                                     )
      Defendant.                                     )

                                          MEMORANDUM

         Pending before the Court are the parties’ cross motions for summary judgment (Doc. Nos.

55, 59), responses in opposition (Doc. Nos. 63, 65) and replies (Doc. Nos. 67, 69). For the reasons

discussed below, Fiji Water Company, LLC’s Motion (Doc. No. 55) will be DENIED, and

Sundrop Bottling Company, Inc.’s Motion (Doc. No. 59) will be GRANTED.

                   I.      FACTUAL AND PROCEDURAL BACKGROUND

         Sundrop Bottling Company, Inc. (“Sundrop”) distributes beverage products in ten counties

located in Middle Tennessee. (Doc. No. 68 ¶ 2). Fiji Water Company, LLC (“Fiji”) sells water

derived, bottled, and shipped from the island of Fiji. (Id. ¶ 1). Around 2003, Fiji and Sundrop

(collectively, the “Parties”) entered into a distribution relationship wherein Sundrop agreed to try

distributing Fiji to retail establishments in its geographic territory. (Id. ¶ 3).

         In 2007, a retail establishment located in Sundrop’s distribution territory, Wild Oats, was

acquired by the national chain Whole Foods. (Id. ¶ 12). Fiji products were already being distributed

to Whole Foods, and when Whole Foods acquired Wild Oats, it requested the same direct

distribution model that was being used for its other stores. (Id.). As a result of Whole Foods

preference for a uniform distribution model, Fiji advised Sundrop that a distributor who was



     Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 1 of 15 PageID #: 1175
already distributing to Whole Foods stores would begin distributing to the Wild Oats located in

Sundrop’s territory. (Id. ¶ 13). Fiji informed Sundrop that the Whole Foods-Wild Oats incursion

fee was $1.00 per case. (Id. ¶ 14). Sundrop forgot about the incursion fee, and Fiji never paid an

incursion fee to Sundrop. (Id. ¶ 16).

       At times, Fiji created marketing programs with its national and large regional accounts that

provided for discounted sales of specified product lines. (Id. ¶ 22). Participation in these marketing

programs was voluntary for distributors. (Id. ¶ 23). In 2014 and 2015, Fiji made a coordinated

marketing effort designed to promote sales of Fiji water (the “2015 Marketing Program”). (Doc.

No. 70 ¶ 4). Fiji asked all of its distributors, including Sundrop, to contribute to a marketing fund

in support of its 2015 Marketing Program. (Doc. No. 66 ¶ 3; Doc. No. 70 ¶ 6). After meeting with

Fiji about its 2015 Marketing Program, Sundrop agreed to contribute $1.00 to a marketing fund

established by Fiji for each case of Fiji-brand water shipped to Sundrop by FIJI from October 14,

2014 through October 13, 2015, up to a maximum aggregate contribution of $10,936. (Doc. No.

66 ¶ 2; Doc. No. 70 ¶ 7). The distributors who contributed to Fiji’s marketing fund in support of

Fiji’s 2015 Marketing Program, like Sundrop, did not receive any benefit that the nonparticipating

distributors did not receive. (Doc. No. 66 ¶ 8). From October 14, 2014 through October 13, 2015,

Fiji shipped 13,946 cases of water to Sundrop. (Doc. No. 70 ¶ 8). Sundrop never paid its agreed

contribution to Fiji’s marketing fund in support of Fiji’s 2015 Marketing Program. (Id. ¶ 10).

       In March 2018, Fiji began to explore different distribution models, and announced the

termination of its relationship with its largest distributor in July. (Doc. No. 68 ¶ 25). Around the

same time, Fiji initiated conversations with its national and regional accounts at the corporate level

about their preferred method of distribution and possible changes to the distribution model. (Id. ¶¶

27, 28). Each account elected whether it would prefer to utilize a direct or indirect distribution



                                                  2

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 2 of 15 PageID #: 1176
model. (Id. ¶ 29). On October 1, 2018, Fiji began selling its products directly to the national

accounts that had elected to make the change and provided written notice to Sundrop that it would

be terminating the parties’ distribution relationship effective October 30, 2018. (Id. ¶¶ 31, 37, 38).

       On March 6, 2019, Sundrop filed a Complaint in the Circuit Court for Giles County,

Tennessee against Fiji, alleging claims of breach of contract and unjust enrichment. (Doc. No. 1-

1). Fiji removed Sundrop’s action to this Court on April 18, 2019. (Doc. No. 1). On October 7,

2019, Sundrop filed its First Amended Complaint adding a claim for tortious interference with

business relations. (Doc. No. 25). On October 19, 2020, Fiji filed its second amended answer and

counterclaim against Sundrop for unjust enrichment. (Doc. No. 54). Fiji moved for summary

judgment on October 23, 2020, (Doc. No. 55), and Sundrop moved for summary judgment on

Fiji’s counterclaim on October 26, 2020 (Doc. No. 59).

                               II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The

moving party may satisfy this burden by presenting affirmative evidence that negates an element

of the non-moving party's claim or by demonstrating an absence of evidence to support the

nonmoving party's case. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party, and draws all reasonable inferences in favor of the nonmoving

party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s



                                                  3

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 3 of 15 PageID #: 1177
Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper jury question. Id. The mere scintilla of

evidence in support of the nonmoving party’s position is insufficient to survive summary

judgment; instead, there must be evidence of which the jury could reasonably find for the

nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). “The standards ... for

summary judgment do not change when, as here, ‘both parties seek to resolve [the] case through

the vehicle of cross-motions for summary judgment.’” Craig v. Bridges Bros. Trucking LLC, 823

F.3d 382, 387 (6th Cir. 2016) (quoting Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th

Cir. 1991)).

                                       III.    ANALYSIS

A. Breach of Distribution Contract

       To establish a claim for breach of contract under Tennessee law, Sundrop must establish:

(1) the existence of an enforceable contract, (2) nonperformance amounting to a breach of the

contract, and (3) damages caused by the breach. See Ingram v. Cendant Mobility Fin. Corp., 215

S.W.3d 367, 374 (Tenn. Ct. App. 2006). Fiji argues that it should be granted summary judgment

on Sundrop’s breach of distribution contract claim because Sundrop cannot establish the existence

of an enforceable contract, the alleged distribution relationship was voidable at-will pursuant to

the statute of frauds, and no notice was required to terminate the distribution relationship and/or




                                                 4

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 4 of 15 PageID #: 1178
sufficient termination notice was provided. (Doc. No. 55 ¶¶ 1-3). For the reasons discussed below,

Fiji’s motion for summary judgment will be denied as to this claim.1

   1. Existence of enforceable contract

       To be enforceable, a contract must “represent mutual assent to its terms, be supported by

sufficient consideration, be free from fraud and undue influence, be sufficiently definite, and must

not be contrary to public policy.” T.R. Mills Contractors, Inc. v. WRH Enterprises, LLC, 93 S.W.3d

861, 865 (Tenn. Ct. App. 2002). Fiji argues that there was no enforceable contract because there

were no definite terms governing the parties’ distribution relationship, meeting of the minds, or

mutuality of obligation. (Doc. No. 56 at 8-13).

           i.   Definite terms

       Under Tennessee law, “[i]f the essential terms of an alleged agreement are so uncertain

that there is no basis for deciding whether the agreement has been kept or broken, there is no

contract.” Peoples Bank of Elk Valley v. ConAgra Poultry Co., 832 S.W.2d 550, 553–554 (Tenn.

Ct. App. 1991) (citation omitted); see ICG Link, Inc. v. Steen, 363 S.W.3d 533, 544 (Tenn. Ct.

App. 2011) (“Put another way, the terms of a contract are sufficiently definite if they provide a

basis for determining the existence of a breach and for giving an appropriate remedy.”) (citation

and internal quotations omitted). But courts do not favor a conclusion that a contract is too

indefinite to warrant enforcement; instead, they aim to carry out the reasonable intentions of

parties. See German v. Ford, 300 S.W.3d 692, 706 (Tenn. Ct. App. 2009). In this vein, “courts will

seek to avoid finding that an agreement is too uncertain to be enforceable by considering the

surrounding circumstances and conduct of the parties.” Id. (citation omitted). Here, the Court finds



       1
           Because Fiji seeks dismissal of Sundrop’s claim for damages for breach of contract and
consequential damages (Count II) solely on the grounds that it is derivative of Sundrop’s breach of
distribution contract claim (Count I), (see Doc. No. 55 ¶ 4), Count II will likewise not be dismissed.

                                                  5

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 5 of 15 PageID #: 1179
that there are genuine disputes of fact surrounding the circumstances and conduct of the parties

such that summary judgment is inappropriate on this ground.

         ii.   Meeting of the minds

       “A meeting of the minds sufficient to give rise to mutual assent ‘is determined by assessing

the parties’ manifestations according to an objective standard.’” Sevier Cty. Sch. Fed. Credit Union

v. Branch Banking & Tr. Co., 990 F.3d 470, 476 (6th Cir. 2021) (quoting Wofford v. M.J. Edwards

& Sons Funeral Home Inc, 490 S.W.3d 800, 810 (Tenn. Ct. App. 2015)). The Tennessee Court of

Appeals has explained that:

               Assent can be established by the course of dealing of the parties. In
               determining whether a contract exists, the court also can consider
               relevant evidence such as whether the parties performed under its
               terms. When a party who has not signed a contract has nonetheless
               manifested consent by performing under it and making payments
               conforming to its terms, that party is estopped from denying that the
               parties had a meeting of the minds sufficient to bind them to the
               contract.

T.R. Mills Contractors, Inc., 93 S.W.3d at 866 (internal citations omitted).

       Fiji argues that Sundrop cannot establish the requisite mutual assent without evidence that

Sundrop and Fiji “discussed how the distribution relationship would work.” (Doc. No. 56 at 10;

Doc. No. 67 at 2). In its response, Sundrop points to evidence that the individuals who negotiated

the distribution contract on behalf of Sundrop and Fiji understood how each other’s companies

operated and expected that the distribution relationship would continue consistent with their prior

dealings with one another. (Doc. No. 63-2). Additionally, Sundrop points to evidence that both

Fiji and Sundrop acted as though the distribution contract was exclusive. (Doc. No. 64-6 ¶¶ 2-3).

Sundrop argues that the foregoing evidence creates a genuine dispute as to whether there was

mutual assent to any sort of agreement, including an agreement for exclusivity.




                                                 6

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 6 of 15 PageID #: 1180
          Fiji’s reply did not respond to Sundrop’s arguments regarding evidence of the parties’

course of dealings and performance as though the distribution contract was exclusive. (See Doc.

No. 67 at 2). The Court finds that there is a genuine dispute of material fact as the issue of mutual

assent.

           iii.   Mutuality of Obligation

          Fiji argues that the alleged distribution contract lacks the mutuality of obligation required

to be an enforceable contract. (Doc. No. 56 at 10). Mutuality of obligation is not required unless

lack of mutuality will leave one party without consideration for their promise, see Ussery v. City

of Columbia, 316 S.W.3d 570, 579 (Tenn. Ct. App. 2009), which neither party argues is the case

with regard to the alleged distribution contract.

   2. Statute of Frauds

          Fiji argues that the alleged distribution relationship was voidable at-will pursuant to the

statute of frauds. Tennessee's statute of frauds states that “[n]o action shall be brought ... [u]pon

any agreement or contract which is not to be performed within the space of one (1) year from the

making of the agreement or contract ... unless the promise or agreement ... shall be in writing.”

Tenn. Code Ann. § 29-2-101(a)(5). For purposes of determining whether a contract could be

performed within a year, the Tennessee Court of Appeals has explained that:

                  there must be evidence to demonstrate that the parties specifically
                  agreed that the contract absolutely would not be performed within
                  one year for it to run afoul of the statute of frauds. It is not sufficient
                  to show that it is not reasonably possible to perform the contract
                  within a year, or that such would probably not be done, or that a
                  certain contingency which would bring it within the year time period
                  did not occur.

                  Moreover, this provision within the statute of frauds is to be
                  construed very narrowly by the courts, since the courts should
                  generally try to give effect to a contract rather than defeat it.
                  “Accordingly, our courts have declined to construe a contract to


                                                      7

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 7 of 15 PageID #: 1181
               require performance over more than one year if to do so would
               render the contract unenforceable because of the statute of frauds.”

Birdwell v. Psimer, 151 S.W.3d 916, 919 (Tenn. Ct. App. 2004) (internal citations omitted).

       Here, Fiji argues that it reserved the right to void the oral distribution agreement pursuant

to the statute of frauds because there is no signed writing memorializing the alleged agreement.

(Doc. No. 56 at 13-14 (citing Trew v. Ogle, 767 S.W.2d 662, 664 (Tenn. Ct. App. 1988) (“An

agreement that falls within the Statute of Frauds is not void but is voidable at the instance of either

party. Thus, if either party disaffirms the oral contract, no action, either for specific performance

or for damages, can be maintained on the contract.”)). In its response, Sundrop argues that Fiji has

not met its burden of showing that the parties did not begin performing the contact within the one-

year period. (Doc. No. 63 at 15). Fiji’s reply did not respond to Sundrop’s argument regarding

partial performance. (See Doc. No. 67). There being no evidence that the parties specifically agreed

that the oral agreement would not be performed within one year, Fiji is not entitled to summary

judgment under the statute of frauds. Birdwell, 151 S.W.3d at 919.

   3. Notice of Termination

       Under Tennessee law, “[c]ontracts silent on time of termination are generally terminable

at will by either party with reasonable notice.” First Flight Assocs., Inc. v. Pro. Golf Co., 527 F.2d

931, 935 (6th Cir. 1975) (construing Tennessee law); see also Misco, Inc. v. U.S. Steel Corp., 784

F.2d 198, 203 (6th Cir. 1986) (“Contracts terminable at will can only be terminated upon

reasonable notice.”) (citing Cates v. Electric Power Board of the Metropolitan Government of

Nashville and Davidson County, 655 S.W.2d 166, 170 (Tenn. Ct. App. 1983)). Fiji asserts that

summary judgment is appropriate because it provided 30 days written days written notice of

termination. (See Doc. No. 56 at 14-15 (citing Smoky Mountains Beverage Co. v. Anheuser-Busch,




                                                  8

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 8 of 15 PageID #: 1182
Inc., 182 F.Supp. 326 (E.D. Tenn. 1960) (holding two-week oral notice of termination of a thirteen-

year exclusive distributorship of beer was reasonable)).

        However, the determination of what constitutes reasonable notice of termination of a

contract “is a fact-specific inquiry dependent upon the length of the contractual relationship

between the parties, the reliance which either party has placed upon the continuing vitality of the

contractual relationship, the particular business involved, and the practices and customs in the

industry.” Misco, Inc., 784 F.2d at 203 (“The district court, thus, erred in concluding as a matter

of law that thirty days was reasonable notice without considering the specific circumstances

surrounding this case.”). Additionally, “[r]easonable notice of termination flows from and must be

determined in accordance with the standards of good faith and fair dealing implied in every

contract.” Id. “Exactly what constitutes a good faith effort is a difficult question that involves a

factual determination.” Safeco Ins. Co. of Am. v. City of White House, Tenn., 36 F.3d 540, 548 (6th

Cir. 1994). Viewing the evidence in the light most favorable to Sundrop, a reasonable jury could

conclude that Fiji did not provide reasonable notice. Accordingly, summary judgment will not be

granted on this ground.

B. Breach of Whole Foods Contract

        Sundrop brings a separate breach of contract claim concerning Fiji’s alleged agreement to

pay a one-dollar incursion fee for its transition of a Whole Foods store from distribution through

Sundrop to direct distribution that bypassed Sundrop. Fiji argues that summary judgment is

appropriate because there is no evidence of consideration. (Doc. No. 56 at 16-17).2



        2
           Fiji also argues that Sundrop seeks damages outside of the six year the statute of limitations
period for breach of contract. (See Doc. No. 56 at 17-18). However, “Sundrop does not dispute that breach
of contract damages for incursion fees related to FIJI-brand water delivered more than six years before
Sundrop filed suit are not recoverable.” (Doc. No. No. 63 at 16). As such, Fiji’s statute of limitations
challenge to Sundrop’s claimed breach of contract damages is moot.

                                                   9

   Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 9 of 15 PageID #: 1183
       In its response, Sundrop points to its testimony that incursion fees “are paid in exchange

for distributors not challenging the loss of exclusivity, such as through a lawsuit,” arguing this

evidence creates a genuine dispute of material fact as to the existence of consideration (Doc. No.

63 at 16; Doc. No. 64-6 ¶ 3). In its reply, Fiji contends that the testimony cited by Sundrop action

fails to create a genuine dispute of material fact as to whether there was consideration because it

contradicts Sundrop’s prior deposition testimony:

               Q.      And why did you feel a dollar a case was fair in this instance?

               A.      Because we were getting a dollar a case for nothing. I would
                       have preferred to have kept the business and make $5 a case,
                       but there’s a cost involved in that. So it’s not like I could
                       renegotiate or do anything any better. I couldn’t. It was a
                       take-it-or-leave-it deal. Therefore, it was pretty simple.

(Doc. No. 67 at 4 (citing Doc. No. 68 ¶ 15 (citing Doc. No. 57-1 PageID # 541-42; 175:20-176:3)).

However, Fiji omits the immediately preceding testimony:

               Q.      Can you explain the purpose of an incursion fee?

               A.      It is for basically invading somebody’s territory. For the
                       benefit, mutual benefit, of both parties to appease a
                       customer, they are willing to pay us a dollar a case out of
                       their incremental margins that they get by selling it direct.

(Doc. No. 57-1 PageID # 541; 175:12-19). When viewed in its entirety, it is clear that Sundrop’s

deposition testimony does not directly contradict its subsequent statement in its declaration that

incursion fees are paid for loss of exclusivity in a given territory. Accordingly, the Court finds that

there are material questions of fact as to the issue of consideration. See Tolliver v. Tellico Vill.

Prop. Owners Ass'n, Inc., 579 S.W.3d 8, 29 (Tenn. Ct. App. 2019) (concluding that trial court

erred in dismissing breach of contract claim on summary judgment because a material issue of fact

existed as to whether the conversations and conduct of the parties established an exchange of

consideration); Est. of Brown, 402 S.W.3d 193, 200 (Tenn. 2013) (“Adequacy of the consideration


                                                  10

  Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 10 of 15 PageID #: 1184
with regard to a particular contract is a question of law when the evidence is undisputed and no

conflicting inferences can reasonably be drawn from the evidence.”).

C. Unjust Enrichment

       Sundrop claims that Fiji was unjustly enriched by Sundrop’s marketing efforts (Count IV)

and by not paying Sundrop the Whole Foods incursion fee (Count V). Fiji counterclaims that

Sundrop was unjustly enriched by Fiji’s 2014-2015 marketing efforts. Under Tennessee law, the

essential elements of an unjust enrichment claim are: “1) [a] benefit conferred upon the defendant

by the plaintiff; 2) appreciation by the defendant of such benefit; and 3) acceptance of such benefit

under such circumstances that it would be inequitable for him to retain the benefit without payment

of the value thereof.” Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 525 (Tenn.

2005) (citation and internal quotation marks omitted). “The most significant requirement ... is that

the benefit to the defendant be unjust.” Id. “A benefit is any form of advantage that has a

measurable value including the advantage of being saved from an expense or loss.” Id.

   1. Sundrop’s Unjust Enrichment Claim re Marketing Efforts (Count IV)

       Fiji asserts Sundrop’s unjust enrichment claim concerning marketing fails (Count IV)

because Sundrop cannot establish the existence of any benefit conferred upon Fiji or that the

retention of any benefit allegedly conferred would be inequitable. (Doc. No. 56 ay 19-20). In its

response, Sundrop points to evidence that, before 2014, Sundrop grew the market for Fiji-brand

water in the ten-county area from effectively zero to more than 10,000 cases a year. (Doc. No. 63

at 18 (citing Doc. No. 64-6 ¶ 6)). Based on the foregoing, Sundrop argues that while the jury will

have to determine how many of Fiji’s sales resulted from Sundrop’s marketing efforts, the

existence of that benefit is not in reasonable dispute. (Doc. No. 63 at 19). Sundrop argues that there

are material factual disputes on Fiji’s appreciation of the benefits that Sundrop conferred on it. In



                                                 11

  Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 11 of 15 PageID #: 1185
support, Sundrop points to evidence of Fiji’s representatives recognizing efforts by Sundrop’s

representatives in securing shipper placement at Kroger and for securing an end cap display at

Target, arguing that this evidence suggests that Fiji appreciated the benefits of Sundrop’s work in

promoting Fiji-water brand. (Doc. No. 63 at 19-20). Sundrop also argues that material factual

disputes exist as to whether it would be unjust for Fiji to retain the benefit conferred upon it by

Sundrop. (See Doc. No. 63 at 20; Doc. No. 68 ¶¶ 17, 18).

       In its reply, Fiji argues that Sundrop ignores the evidence in the record of Fiji’s nationwide

marketing efforts prior to 2014. (Doc. No. 67 at 5 (citing Doc. No. 68 ¶ 17)). Fiji did not respond

to Sundrop’s arguments that material facts are in dispute as to Fiji’s appreciation of the benefits

that Sundrop conferred on it and whether it would be unjust for Fiji to retain that benefit. The Court

finds that Fiji has failed to establish the absence of material facts in dispute on Sundrop’s unjust

enrichment claim concerning marketing (Count IV). Accordingly, summary judgment on this

claim will be denied.

   2. Sundrop’s Unjust Enrichment Claim re Whole Foods Incursion Fee (Count V)

       Fiji asserts Sundrop’s unjust enrichment claim concerning the Whole Foods incursion fee

(Count V) fails because Sundrop cannot establish the existence of any benefit conferred upon Fiji.

(Doc. No. 56 at 20). In support, Fiji points to Sundrop’s deposition testimony that it was not

required to do anything in exchange for the incursion fee. (Id. (citing Doc. No. 68 ¶ 15)). In its

response, Sundrop produces evidence that the benefit it conferred was Fiji not having to address

any action taken by Sundrop because Sundrop did not take any legal or other action against Fiji

after Fiji began distributing Fiji-brand water directly to Whole Foods. (See Doc. No. 63 at 19

(citing Doc. No. 64-6 ¶ 3)). The Court finds that Fiji has failed to establish the absence of material




                                                 12

  Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 12 of 15 PageID #: 1186
facts in dispute on Sundrop’s unjust enrichment claim concerning the Whole Foods incursion fee

(Count V). Accordingly, summary judgment on this claim will be denied.

   3. Fiji’s Unjust Enrichment Counterclaim

       Sundrop argues that summary judgment is appropriate on Fiji’s counterclaim for unjust

enrichment because that there is no record evidence that Sundrop appreciated any benefit it may

have received or of the value of the alleged benefit conferred. In its response, Fiji argues that

Sundrop’s positive increase in sales during Fiji’s 2015 Marketing Program is evidence that

Sundrop appreciated the benefits conferred by Fiji’s marketing and that the contribution amount

Sundrop agreed to pay is evidence of the value of the marketing Fiji provided through its 2015

Marketing Program.

       Under Tennessee law, “damages for unjust enrichment must be based on the reasonable

value of the benefit conferred, not the contract price.” FLSmidth Inc. v. Fiber Innovation Tech.,

Inc., 626 F. App'x 625, 629–30 (6th Cir. 2015) (citing Forrest Const. Co., LLC v. Laughlin, 337

S.W.3d 211, 227 (Tenn. Ct. App. 2009)). While a court may award damages for unjust enrichment

that are equal to the contract price, it may only do so if that contract price reflects the reasonable

value as measured by the customs and practices in the industry. See e.g., id. (finding that evidence

of contract prices from the defendant’s agreements with its supplier, one of the plaintiff’s

competitors, and a prior agreement with the plaintiff was sufficient to show that the contract price

represented the reasonable value of the plaintiff's services as judged by the customs and practices

in the industry). Accordingly, damages for unjust enrichment cannot be based solely on the

contract price. Here, Fiji has failed to produce evidence that could show that the contract price

represents the reasonable value of its 2015 Marketing Program as judged by the customs and




                                                 13

  Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 13 of 15 PageID #: 1187
practices in the industry. Accordingly, Sundrop’s motion for summary judgment will be granted

as to Fiji’s counterclaim for unjust enrichment.

D. Tortious Inference with Business Relationships

       Sundrop claims that Fiji tortiously interfered with Sundrop’s business relationships when

Fiji contacted Sundrop’s customers before October 1, 2018, with the goal of eliminating Sundrop

from the chain of distribution for Fiji water. (Doc. No. 25 ¶¶ 55-59). To prove its claim of tortious

interference with business relationships, Sundrop must provide evidence of the following:

               (1) an existing business relationship with specific third parties or a
               prospective relationship with an identifiable class of third persons;
               (2) the defendant's knowledge of that relationship and not a mere
               awareness of the plaintiff's business dealings with others in general;
               (3) the defendant's intent to cause the breach or termination of the
               business relationship; (4) the defendant's improper motive or
               improper means; and finally, (5) damages resulting from the tortious
               interference.

Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 701 (Tenn. 2002) (footnotes and internal

citation omitted).

       Fiji appears to assert that Sundrop cannot establish the second essential element – that Fiji

had knowledge of Sundrop’s existing business relationships with specific third parties – because

Fiji was only aware of Sundrop’s business relationships with “certain retail establishments in

Middle Tennessee.” (See Doc. No. 56 at 21-22). While this argument seems contradictory, it is

also undeveloped and unsupported by any reference to the record or legal authority. Fiji’s

arguments regarding Sundrop’s inability to prove the first and fifth elements are equally

undeveloped. Similarly, Fiji fails to develop any argument as to why Sundrop cannot meet the

third element of intent. Instead, it summarily asserts that “[i]t cannot reasonably be inferred from

the available evidence that any of FIJI’s actions were done with the intent to affect Sundrop’s local

business relationships” without any analysis or supporting legal authority. (Doc. No. 56 at 22).


                                                   14

  Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 14 of 15 PageID #: 1188
While Fiji cites Freeman Mgmt. Corp. v. Shurgard Storage Centers, LLC, that case does not

address the element of intent. 461 F. Supp. 2d 629, 641-42 (M.D. Tenn. 2006) (granting motion to

dismiss tortious interference claim for failure to allege facts sufficient to meet the improper motive

or means element).

       Fiji’s argument that Sundrop cannot establish the fourth element – improper motive or

means – because it cannot establish “any improper motive behind FIJI’s decision to terminate the

relationship” or “that FIJI employed any ‘wrongful means’ in its efforts transition to a direct

distribution model” is also unavailing. (Doc. No. 56 at 22-23). To establish the fourth element,

Sundrop must show either that Fiji had an improper motive in interfering with Sundrop’s business

relationships with specific third parties or that Fiji used improper means to interfere with

Sundrop’s business relationships with specific third parties. See Watson's Carpet and Floor

Coverings, Inc. v. McCormick, 247 S.W.3d 169, 176 (Tenn. Ct. App. 2007). Fiji has failed to

establish that is it entitled to summary judgment on Sundrop’s claim for tortious interference.

       An appropriate order will enter.
                                                          ________________________________
                                                          WILLIAM L. CAMPBELL, JR.
                                                          UNITED STATES DISTRICT JUDGE




                                                 15

  Case 1:19-cv-00039 Document 75 Filed 08/19/21 Page 15 of 15 PageID #: 1189
